DISMISS; and Opinion Filed December 12, 2013.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01007-CV

                  IN RE J.C. PENNEY COMPANY INC., ET AL, Relator

                Original Proceeding from the 193rd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-00735

                            MEMORANDUM OPINION
                        Before Justices O'Neill, Lang-Miers, and Evans
                                   Opinion by Justice Evans


       Before the Court is the joint motion of the parties to dismiss the above-captioned

mandamus proceeding pursuant to which the parties advise the court that they have entered a

settlement agreement and have dismissed the action from which this mandamus proceeding

arose. The Court GRANTS the motion to dismiss. Accordingly, we DISMISS relator’s petition

for writ of mandamus as moot. Tex. R. App. P. 42.1 (a)(2).




                                                  /David W. Evans/
                                                  DAVID EVANS
                                                  JUSTICE

131007F.P05